USDC IN/ND case 4:19-cv-00079-PPS-JEM document 1 filed 08/17/19 page 1 of 5


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION


JANN PENN,                                      )
                                                )
                       Plaintiff,               )
                                                )
       vs.                                      )      CAUSE NO. 4:19-cv-79
                                                )
SHREEJI ENTERPRISE, INC., and                   )
MINESH PATEL,                                   )
                                                )
                       Defendants.              )


                                 COMPLAINT FOR DAMAGES

       Plaintiff, Jann Penn, for her Complaint against Defendants, Shreeji Enterprise, Inc.

(“Shreeji”) and Minesh Patel, state the following:

                                              I. Parties

       1.       Plaintiff is a resident of Carroll County, Indiana.

       2.       Defendant, Shreeji, is a business located in Delphi, Indiana.

       3.       Defendant, Mr. Patel, does business in Carroll County.

       4.       Mr. Patel is the owner of Shreeji.

       5.       Mr. Patel runs Shreeji.

       6.       Mr. Patel decided when and how much Plaintiff would be paid during her tenure

with Shreeji.

                                          II. Jurisdiction and Venue

       7.       This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights under the FLSA.



                                              Page 1 of 5
USDC IN/ND case 4:19-cv-00079-PPS-JEM document 1 filed 08/17/19 page 2 of 5


       8.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       9.      Venue in the Northern District of Indiana, Lafayette Division, is appropriate by

virtue Defendant doing business in this District.

                                    III. Factual Allegations

       10.     Plaintiff began working for Defendants in June 2017.

       11.     Plaintiff was an hourly employee of Defendants.

       12.     Defendants agreed to pay Plaintiff $7.25 per hour.

       13.     Defendants paid Plaintiff on a weekly basis.

       14.     Plaintiff minimum wage and regular worked hours in August 2017 for which

Defendants failed to pay her.

       15.     Plaintiff worked overtime hours in August 2017 for which Defendants failed to pay

her.

       16.     Plaintiff was fired by Defendants in August 2017.

       17.     Defendants did not have a good faith basis for failing to pay Plaintiff her regular,

minimum and overtime wages.

       18.     Defendants willfully failed to pay Plaintiff her minimum and overtime wages.

       19.     Counsel for Plaintiff has requested that the wage claim of Plaintiff be referred to

his office by Attorney General’s Office in conjunction with the Department of Labor.

                                     III.    Cause of Action

                                           Count I
                               Failure to Pay Overtime Wages
                         Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       20.     Plaintiff incorporates paragraphs 1 through 19 by reference herein.




                                            Page 2 of 5
 USDC IN/ND case 4:19-cv-00079-PPS-JEM document 1 filed 08/17/19 page 3 of 5


        21.      Plaintiff was an employee of Defendants pursuant to the FLSA.

        22.      Plaintiff’s work for Defendants involved interstate commerce.

        23.      Defendant, Shreeji, is an employer pursuant to the FLSA.

        24.      Defendant, Shreeji, had gross revenues of at least $500,000.00 for the 2016

calendar year.

        25.      Defendant, Shreeji, had gross revenues of at least $500,000.00 for the 2017

calendar year.

        26.      Defendant, Mr. Patel, is an employer pursuant to the FLSA.

        27.      Defendants willfully failed to properly pay all overtime hours worked by Plaintiff.

        28.      Defendants willfully failed to properly pay all overtime premiums at the correct

rate.

        29.      Defendants willfully failed to properly pay all minimum wages earned.

        30.      Defendants’ violations of the FLSA have damaged Plaintiff.

        WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                            Count II
                                Indiana's Minimum Wage Statute
                                       Alternative Claim

        31.      Plaintiff incorporates paragraphs 1 through 30 by reference herein.




                                             Page 3 of 5
 USDC IN/ND case 4:19-cv-00079-PPS-JEM document 1 filed 08/17/19 page 4 of 5


        32.     Plaintiff was an employee of Defendant, Shreeji, pursuant to Indiana's Minimum

Wage Statute.

        33.     Defendant, Shreeji, is an employer pursuant to Indiana's Minimum Wage Statute.

        34.     Defendant, Shreeji, failed to properly pay overtime wages for all hours over 40

hours in a workweek that Plaintiff worked during the course of her employment with Defendant.

        35.     Defendant’s, Shreeji, violations of Indiana's Minimum Wage Statute have damaged

Plaintiff.

        WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant, Shreeji,      in an amount to compensate Plaintiff, liquidated damages,

prejudgment interest, attorney fees, costs of this action, and for all other relief which is just and

proper in the premises.

                                                      Respectfully Submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49

                                         Count III
                           Wage Claims Statute, I.C. §22-2-9 et. seq.

        36.     Plaintiff incorporates paragraphs 1 through 36 by reference herein.

        37.     Defendant, Shreeji, is an employer pursuant to the Wage Claims Statute.

        38.     Plaintiff was an employee of Defendant, Shreeji.

        39.     Defendant, Shreeji, failed to pay Plaintiff her wages due and owing in a timely

fashion.

        40.     Defendant, Shreeji, failed to pay Plaintiff her wages due and owing in the correct

amount.




                                            Page 4 of 5
USDC IN/ND case 4:19-cv-00079-PPS-JEM document 1 filed 08/17/19 page 5 of 5


       41.     Plaintiff has been damaged by Defendant’s, Shreeji, wage violations of the Wage

Payment Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49
                                                       Counsel for Plaintiff,
                                                       Jann Penn

Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@weldylegal.com




                                             Page 5 of 5
